 

STATE OF NEW YORK

OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

December 2, 2019
BY ECF es
Hon. Vincent L. Briccetti
United States District Court
Southern District of New York LECTRONICALLY FILED |
300 Quarropas Street

White Plains, NY 10601

  

Re: Brock v. Avanzado, et al., 19-CV-5891 (VB)

 

Dear Judge Briccetti:

This Office represents Defendants in the above-referenced matter. On November 15, 2019,
Defendants filed a Fed. R. Civ. P. 12(b)(6) motion to dismiss. After consultation with pro se
Plaintiff regarding a briefing schedule, I write on behalf of the parties to respectfully request that
the Court set a deadline of December 31, 2019 for Plaintiff to file his opposition and January 17,
2020 for Defendants to file their reply.

Respectfully submitted,

/s/ Yan Fu

Yan Fu

Assistant Attorney General
(212) 416-8582

ce: Vincent Brock
Comprehensive Rehab Center of Williamsville
147 Reist Street
Williamsville, NY 14221

 

APPLICATION GRANTED. Plaintiff's opposition due 12/31/2019; defendants’
reply due 1/17/2020. Clerk shall terminate the motion (Doc. #33) and mail a
copy of this Order to plaintiff at the address on the docket.

SO QRDERED/

Mnf

Vincent L. Briccetti, U.S.D.J., 12/2/2019

  

 

 

 
